


110 HR 7195 IH: To entitle affected participants under a pension plan

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7195
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Whitfield of
			 Kentucky introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To entitle affected participants under a pension plan
		  referred to in the USEC Privatization Act to payment for benefit increases not
		  received.
	
	
		1.Entitlement and determination
			 of benefits for affected participants
			(a)Entitlement of
			 affected participantsAny
			 affected participant described in subsection (b) is entitled to a one-time lump
			 sum payment to be determined by the Secretary of Energy (hereinafter referred
			 to as the Secretary) under subsection (c).
			(b)Affected
			 participantFor the purposes of this Act, an affected participant
			 is a person described under section 3110(a)(6)(B) of the USEC Privatization Act
			 (42 U.S.C. 2297h–8(a)(6)(B)).
			(c)Determination of
			 payment for affected participantsThe Secretary shall pay an affected
			 participant, pursuant to an application timely filed by such participant, a
			 one-time lump sum payment equal to an amount which bears the same ratio to
			 $48,700,000 as the actuarial present value of the accrued benefits of the
			 affected participant under the pension plan from which a transfer of plan
			 assets and liabilities required under section 3110(a)(2) of the USEC
			 Privatization Act was made (as of immediately before the transfer) bears to the
			 actuarial present value of the accrued benefits of all affected participants
			 under the pension plan from which the transfer under such section was made (as
			 of immediately before the transfer).
			(d)Determination of
			 findings of factThe
			 Secretary is directed to make findings of facts and decisions as to the rights
			 of any affected participant applying for a payment under this Act.
			(e)RulemakingNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall issue regulations to carry out
			 this Act.
			(f)Public
			 noticeTo the extent practicable, the Secretary shall provide
			 notice to individuals who may be eligible to receive a payment under this
			 Act.
			(g)Application for
			 paymentTo be eligible for a payment under this Act, an affected
			 participant shall prepare and submit to the Secretary an application—
				(1)not later than 240
			 days after the date of the enactment of this Act;
				(2)in
			 such manner; and
				(3)containing such
			 information as the Secretary requires.
				(h)Timely
			 paymentsTo the extent practicable, the Secretary shall determine
			 and make a payment to an affected participant not later than 180 days after
			 such participant’s submission of an application for payment under subsection
			 (g).
			(i)Election to
			 treat payment as rollover contribution to IRA
				(1)In
			 generalAny affected participant who receives a payment under
			 this section may, at any time during the 1-year period beginning on the day
			 after the date on which such payment was received, make one or more
			 contributions in an aggregate amount not to exceed the amount of such payment
			 to an individual retirement plan (as defined by section 7701(a)(37) of the
			 Internal Revenue Code of 1986).
				(2)Treatment of
			 contributions to IRAsFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made an individual retirement plan pursuant to
			 paragraph (1), then—
					(A)except as provided
			 in paragraph (3), such contribution shall not be included in gross income,
			 and
					(B)to the extent of
			 the amount of such contribution, such contribution shall be treated—
						(i)as a distribution
			 described in section 408(d)(3) of such Code, and
						(ii)as having been
			 transferred to the individual retirement account in a direct trustee to trustee
			 transfer within 60 days of the distribution.
						(3)Special rule for
			 Roth IRAsIf a contribution is made under paragraph (1) to a Roth
			 IRA, such contribution shall be includible in gross income and, unless the
			 taxpayer elects not to have this clause apply, such contribution shall be so
			 included ratably over the 2-taxable-year period beginning with the first
			 taxable year in which such contribution is made.
				(j)Administrative
			 ExpensesThere is authorized to be appropriated to the Secretary
			 $1,300,000 to carry out this Act.
			2.Hearing and
			 Judicial review
			(a)Hearing
				(1)In
			 generalUpon request by any affected participant applying for a
			 payment under this Act, who makes a showing in writing that such participant’s
			 rights may have been prejudiced by any decision the Secretary has rendered, the
			 Secretary shall give such participant reasonable notice and opportunity for a
			 hearing with respect to such decision, and, if a hearing is held, shall, on the
			 basis of evidence adduced at the hearing, affirm, modify, or reverse the
			 Secretary’s findings of fact and such decision.
				(2)Request for
			 hearingAny request for a hearing under this subsection must be
			 filed within 60 days after notice of a decision by the Secretary is received by
			 the affected participant making such a request.
				(3)SecretaryThe
			 Secretary is further authorized, on the Secretary’s own motion, to hold such
			 hearings and to conduct such investigations and other proceedings as the
			 Secretary may deem necessary or proper for the administration of this
			 Act.
				(b)Judicial
			 Review
				(1)In
			 generalAny affected
			 participant, after any final decision of the Secretary made after a hearing to
			 which such participant was a party, irrespective of the amount in controversy,
			 may obtain a review of such decision by a civil action commenced within 60 days
			 after the mailing to such participant of notice of such decision or within such
			 further time as the Secretary may allow.
				(2)Jurisdiction and
			 VenueAn action under this
			 section shall be brought in the district court of the United States for the
			 judicial district in which the affected participant plaintiff resides, or where
			 such plaintiff has a principal place of business, or, if such plaintiff does
			 not reside or have a principal place of business within any such judicial
			 district, in the United States District Court for the District of
			 Columbia.
				(3)Judicial
			 determinationThe court shall
			 have power to enter, upon the pleadings and transcript of the record, a
			 judgment affirming, modifying, or reversing the decision of the Secretary, with
			 or without remanding the cause for a rehearing.
				(4)Final
			 judgmentThe judgment of the court shall be final, except that it
			 shall be subject to review in the same manner as a judgment in other civil
			 actions.
				(5)Change in
			 SecretaryAny action instituted in accordance with this section
			 shall survive notwithstanding any change in the person occupying the office of
			 Secretary or any vacancy in such office.
				3.Certification for
			 Payment
			(a)In
			 GeneralUpon final decision
			 of the Secretary, or upon final judgment of any court of competent
			 jurisdiction, that any affected participant is entitled to any payment under
			 this Act, the Secretary shall certify to the Secretary of the Treasury the name
			 and address of the person entitled to receive such payment, the amount of such
			 payment, and the time at which such payment should be made, and the Secretary
			 of the Treasury shall make payment in accordance with the certification of the
			 Secretary.
			(b)Payment while
			 Decision is under reviewWhere a review of the Secretary’s
			 decision is or may be sought under section 2, the Secretary may withhold
			 certification of payment pending such review.
			
